DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on August 4, 2021. 
Claims 1, 7-8, and 15 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on August 4, 2021 have been fully considered but are moot because the arguments relate to the combination of BITTLES and COHEN. It should be noted that a new prior art reference to NATANZON in combination with BITTLES and COHEN teaches the newly added limitations as shown in the rejections below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 26, 2021 and June 29, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES (Pub No.: US 2015/0006949 A1), hereafter BITTLES, in view of NATANZON (Patent No.: US 9,823,973 B1), hereafter NATANZON, and COHEN (Pub No.: US 2013/0297894 A1), hereafter COHEN.
Regarding claim 1, BITTLES teaches:
A storage network comprising: a data storage system that is a physically discrete component and provides data services for a plurality of host systems including: a plurality of physical storage devices on which data is stored
the plurality of host systems, including a host system including a first physical part that includes one or more operating systems on which one or more applications are executed, the execution of the applications resulting in I/O operations for data stored on the data storage system, the I/O operations including I/O communications associated with the I/O operations (BITTLES FIG. 1 illustrates a plurality of host systems, where [0014] teaches the OS of hosts 7, 9, 11 communicate with HBAs, which act as a communication interface between the OS and the fabric, where the storage devices store data (I/O operations) originating from the hosts, and are used by the hosts to retrieve data (I/O operations));
an external network that is external to the data storage system and that interconnects the host system to one or more other components of the storage network (see BITTLES FIG. 1 Fabric 2).
BITTLES does not appear to explicitly teach one or more directors that process I/O operations for the data stored on the plurality of physical storage devices, each of the one or more directors including one or more processing cores having compute resources for processing I/O operations; and an internal switching fabric, physically contained within the data storage system, for communication between components internal to the data storage system; and a storage system interface external to the data storage system, physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric. 
However, NATANZON teaches one or more directors that process I/O operations for the data stored on the plurality of physical storage devices, each of the one or more directors including one or more processing cores having compute resources for processing I/O operations (NATANZON C6:L11-17 teach a plurality of directors 20 communicably coupled to host devices 10, where each of the directors 20 may include a CPU; C6:L44-50 teach directors 20 may include file systems and may be communicably coupled with one or more multiple storage resources 40, 41, each including one or more disk drives and/or other storage volumes; see also FIG. 3 and C9:L61-63).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BITTLES and NATANZON before them, to include NATANZON’s directors in BITTLE’s storage system with a plurality of host systems. One would have been motivated to make such a combination in order to provide the ability to communicate with the hosts over any of a number of connection schemes as required for the specific application and geographical location relative to each of the directors as taught by NATANZON (C6:L26-36).
BITTLES in view of NATANZON does not appear to explicitly teach an internal switching fabric, physically contained within the data storage system, for communication between components internal to the data storage system; and a storage system interface external to the data storage system, physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric.
However, COHEN teaches an internal switching fabric, physically contained within the data storage system, for communication between components internal to the data storage system (COHEN FIG. 1B & [1118] teach Switch/Fabric/Intermediate Controller 103 being connected to SSDs 101; [1111] also teaches SSDs are accessible by Switch/Fabric/Intermediate Controller 103; [1195] also teaches Switch/Fabric/Intermediate Controller 103 enable communication, including delivery of commands, between OS, driver, and or application software of the host and SSD 101).
BITTLES in view of NATANZON and COHEN also teaches a storage system interface external to the data storage system, physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system (see COHEN FIG. 1B, where [1112] teaches Host Software 115, which includes OS 105, Driver 107, Application 109, and Multi-Device Management 114, is connected to Switch/Fabric/Intermediate Controller 103 via link 107D, where data is sent/received to/from one or more instances of SSD 101 and from/to any one or more of OS 105 via Driver 107, Driver 107, and Application 109; see also [1195] above),
wherein the storage system interface is directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric (COHEN FIG. 1B & [1118] teach Switch/Fabric/Intermediate Controller 103 being connected directly to Driver 107 (i.e. storage system interface) of Host 102 and SSDs 101, where [1112] teaches I/O device communication for Host 102, where data is sent/received to/from SSDs 101),
wherein the storage system interface includes validation logic that validates each I/O communication received from the first physical part of the host system before allowing a corresponding I/O communication to be transmitted (see COHEN [1112] & [1195] above for communication, including delivery of commands, between OS, driver, and or application software of the host and SSD 101, where data is sent/received to/from one or more instances of SSD 101 and from/to any one or more of OS 105 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, and COHEN before them, to modify BITTLES and NATANZON’s storage system connected to the SAN fabric to include Switch/Fabric/Intermediate Controller including PCIe switches to access a plurality of SSDs as taught by COHEN. Using the known technique of accessing a plurality of SSDs using Switch/Fabric/Intermediate Controller in BITTLES and NATANZON would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES and NATANZON was ready for improvement to incorporate the Switch/Fabric/Intermediate Controller to access a plurality of SSDs as taught by COHEN.
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. BITTLES also teaches one or more non-transitory computer-readable media, the computer-readable media having software stored thereon comprising: executable code (see BITTLES [0059]).

Claims 2-3, 5, 9-10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES in view of NATANZON and COHEN as applied to claims 1, 8, and 15 above, and further in view of GUIM BERNAT (Pub. No.: US 2019/0104029 A1), hereafter GUIM.
Regarding claim 2, BITTLES in view of NATANZON and COHEN teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON and COHEN does not appear to explicitly teach: 
wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system. 
However, GUIM teaches the limitation (GUIM FIG. 1 illustrates client computing nodes including HFI/NIC 103, where [0037] teaches HFI/NIC 103 may be add-in-boards or daughter cards coupled to the I/O subsystem 214 over PCIe).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, and GUIM before them, to modify BITTLES, NATANZON, and COHEN’s driver communicatively linked to the fabric and the host to be connected via PCIe as taught by GUIM. Using the known technique of interfacing the host via PCIe in BITTLES, NATANZON, and COHEN would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES, NATANZON, and COHEN was ready for improvement to incorporate the PCIe interface to connect to the host as taught by GUIM.
Regarding claim 3, BITTLES in view of NATANZON and COHEN teaches the elements of claim 2 as outlined above. BITTLES in view of NATANZON and COHEN does not appear to explicitly teach:
wherein the storage system interface is on a network interface card connected to the first part of the host system by a PCle interconnect. 
However, GUIM teaches the limitation (GUIM FIG. 1 illustrates client computing nodes including HFI/NIC 103, where [0037] teaches HFI/NIC 103 may be add-in-boards or daughter cards coupled to the I/O subsystem 214 over PCIe).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, and GUIM before them, to 
Regarding claim 5, BITTLES in view of NATANZON and COHEN teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON and COHEN also teaches:
wherein the storage network further comprises: one or more host systems, including the host system, each of one or more host systems including a first physical part that includes one or more operating systems on which one or more applications are executed resulting in I/O operations (see BITTLES [0014] & FIG. 1 as taught above in reference to claim 1),
the one or more host systems collectively including a plurality of peripheral device interconnects over which to communicate with the data storage system (see BITTLES [0014] & FIG. 1 as taught above in reference to claim 2);
and one or more storage system interfaces, including the storage system interface, each of the one or more storage system interfaces physically coupled between a first part of one of the one or more host systems and the internal switching fabric of the data storage system […] (see COHEN [1112-1113], [1118], and [1195] as taught above in reference to claim 1),
and including validation logic that validates each I/O communication received from the first part of the respective one host system before allowing a corresponding I/O communication to be transmitted on the internal switching fabric (see BITTLES [0014] & FIG. 1 as taught above in reference to claim 1),
wherein the first parts of the plurality of host systems exchange I/O communications with the data storage system only over the plurality of peripheral device interconnects through the one or more storage system interfaces (see BITTLES [0014] as taught above in reference to claim 1, where the HBA is a plug-in card on the host computer system and is communicatively linked to the fabric and the OS of the host and acts as a communication interface between the OS and the fabric). 
BITTLES in view of NATANZON and COHEN does not appear to explicitly teach each of the one or more storage system interfaces physically coupled between a first part of one of the one or more host systems and the internal switching fabric of the data storage system by one or more of plurality of peripheral device interconnects.
However, BITTLES in view of NATANZON, COHEN, and GUIM teaches the limitation (GUIM FIG. 1 illustrates client computing nodes including HFI/NIC 103, where [0037] teaches HFI/NIC 103 may be add-in-boards or daughter cards coupled to the I/O subsystem 214 over PCIe).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, and GUIM before them, to modify BITTLES, NATANZON, and COHEN’s driver communicatively linked to the fabric and the host to be connected via PCIe as taught by GUIM. Using the known technique of interfacing the host via PCIe in BITTLES, NATANZON, and COHEN would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES, NATANZON, and COHEN was ready for improvement to incorporate the PCIe interface to connect to the host as taught by GUIM.
Regarding claim 9, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES in view of NATANZON and COHEN as applied to claims 1, 8, and 15 above, and further in view of RICHTER (Pub. No.: US 2019/0303310 A1), hereafter RICHTER.
Regarding claim 4, BITTLES in view of NATANZON and COHEN teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON and COHEN does not appear to explicitly teach:
wherein the storage system interface module includes a first NVMe controller that accepts from the host system only I/O communications configured in accordance with NVMe. 
However, RICHTER teaches the limitation (RICHTER claim 2 teaches the host interface is NVMe and includes an NVMe controller).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BITTLES, NATANZON, COHEN, and RICHTER before them, to modify BITTLES, NATANZON, and COHEN’s driver communicatively linked to the fabric and the host to accept NVMe commands as taught by RICHTER. Using the known technique of including an NVMe controller to facilitate transfer of data via NVMe protocol in BITTLES, NATANZON, and COHEN would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BITTLES, NATANZON, and COHEN was ready for improvement to 
Regarding claim 11, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BITTLES in view of NATANZON and COHEN as applied to claims 1, 8, and 15 above, and further in view of SALLAM (Pub. No.: US 2012/0255000 A1), hereafter SALLAM.
Regarding claim 6, BITTLES in view of NATANZON and COHEN teaches the elements of claim 1 as outlined above. BITTLES in view of NATANZON and COHEN does not appear to explicitly teach:
wherein the storage system interface further includes: code validation logic for validating code running on the storage system interface that processes I/O operations; and one or more security credentials accessible to the code validation logic to validate the code. 
However, SALLAM teaches the limitation (SALLAM FIG. 5 & [0119] teach a firmware-based solution for protecting an electronic device from malware, where I/O device 502 may be configured to determine whether the requests indicate a presence of malware, where [0135] teaches security rules 518 includes rules for firmware security agent 516 to 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BITTLES, NATANZON, COHEN, and SALLAM before them, to include SALLAM’s firmware-based solution for protecting from malware in BITTLES, NATANZON, and COHEN’s storage system connected to the SAN fabric. One would have been motivated to make such a combination in order to improve the security of interdriver communication to protect from malware as taught by SALLAM ([0001-0005]).
Regarding claim 7
wherein the storage system interface further includes encryption logic to encrypt the I/O communications before being sent to the internal switching fabric. 
However, BITTLES in view of NATANZON, COHEN, and SALLAM teaches the limitation (SALLAM FIG. 5 & [0119] teach a firmware-based solution for protecting an electronic device from malware, where I/O device 502 may be configured to determine whether the requests indicate a presence of malware, where [0115] teaches firmware security agents may be configured to control the data to be sent or received by performing additional operations on the data such as encryption or embedding watermarks; [0139] also teaches firmware security agent 516 may scan the data payload of packets to be sent or received, where the contents of the data payload may be encrypted). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BITTLES, NATANZON, COHEN, and SALLAM before them, to include SALLAM’s firmware-based solution for protecting from malware in BITTLES, NATANZON, and COHEN’s storage system connected to the SAN fabric. One would have been motivated to make such a combination in order to improve the security of interdriver communication to protect from malware as taught by SALLAM ([0001-0005]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TANAKA (Patent No.: US 7,185,143 B2) – “SAN/NAS Integrated Storage System” relates to an interlinked network 130 within the storage apparatus separate from an external network.
WARREN (Pub. No.: US 2004/0081187 A1) – “METHODS AND APPARATUS FOR SWITCHING FIBRE CHANNEL ARBITRATED LOOP SYSTEMS” relates to the host bus adapter (HBA) interfacing between a server and a Fibre Channel network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is .  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138